Citation Nr: 0727072	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
(also claimed as Hodgkin's disease) as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
September 1968.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal of an October 2004 rating decision of the 
DOCKET NO.  05-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
(also claimed as Hodgkin's disease) as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
September 1968.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied service connection for 
Hodgkin's disease, right axillary node.  In January 2007, the 
Board remanded the case via the Appeals Management Center 
(AMC) in Washington, D.C., for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

On August 9, 2007, the Board received a statement from the 
veteran requesting that VA obtain his most recent clinical 
records of treatment from the Albuquerque, New Mexico, VA 
Medical Center (VAMC) for consideration in his appeal.  The 
Board must remand the case to accommodate the veteran's 
request for assistance in obtaining VA records.  38 C.F.R. 
§ 3.159(c)(2) (2006).  Furthermore, the Board concurs with 
the representative's argument that the Supplemental Statement 
of the Case (SSOC) issued in June 2007 fails to comply with 
the Board's January 2007 remand directive to consider all 
evidence of record since the last SSOC in July 2005.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders).




Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's records of 
treatment for cancer from the Albuquerque, 
New Mexico, VA Medical Center, dated since 
May 2006.

2.  Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a Supplemental Statement of the Case.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including the applicable legal authority 
(including the VCAA), as well as a summary 
of all evidence received since the 
issuance of the SSOC issued in July 2005.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

